Citation Nr: 0217403	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 22, 
1997, for accrued benefits for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant






INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1944 to May 1946.  He died in 
November 1997.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a February 1998 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
granted her claim for service connection for asbestosis-as 
an accrued benefit-and assigned a 100 percent rating 
effective from August 22, 1997.  She wants an 
earlier effective date (EED).  And as support for her claim, 
she testified at hearings in February and August 2000.

The Board issued a decision in February 2001 denying an EED, 
and the widow-appellant appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  During the pendency of 
her appeal to the Court, VA's Office of General Counsel 
filed an unopposed motion requesting that the Court vacate 
the Board's decision and remand the case to comply with the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000).  The Court 
granted the motion in June 2001 and returned the case to the 
Board for compliance with the VCAA.



FINDINGS OF FACT

1.  The veteran, who was discharged from the military in May 
1946, filed a claim for service connection for asbestosis on 
January 20, 1995; the RO denied his claim on April 17, 1995, 
and apprised him of the decision, and of his procedural and 
appellate rights, on April 27, 1995; he did not timely 
appeal that decision.

2.  The appellant submitted a statement on June 1, 1995, on 
the veteran's behalf, concerning other claims for service 
connection for a throat condition and for a bilateral 
hearing loss; the RO denied those claims in September 1995.

3.  On August 22, 1997, the veteran filed a petition to 
reopen his claim for service connection for asbestosis; he 
died a few months later, in November 1997, before the RO 
could issue a decision concerning that claim, and the 
appellant, as his surviving spouse, submitted an application 
for accrued benefits on February 4, 1998.

4.  On February 20, 1998, the RO granted service connection 
for the asbestosis, as an accrued benefit, and assigned a 
100 percent rating effective from August 22, 1997, the date 
of receipt of the petition to reopen this claim.

5.  To comply with the Court's June 2001 order, the Board 
sent the widow-appellant a letter in September 2002 
apprising her of the VCAA and its legal implications as it 
affects her specific appeal.

6.  The widow-appellant submitted a statement in October 
2002, in response, essentially indicating that she had no 
additional evidence to submit; she merely reiterated her 
prior allegations.



CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than August 22, 1997, for accrued benefits for asbestosis.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the VCAA

As alluded to earlier, on November 9, 2000, during the 
pendency of this appeal, the President of the United States 
signed into law the VCAA.  This new law eliminated the 
requirement of submitting a well-grounded claim.  It also 
revised VA's obligations insofar as notifying the appellant 
of the type of evidence needed to support her claim-and 
thereby complete her application for benefits, and assisting 
her in obtaining evidence if it is potentially relevant to 
his case.  This includes, when necessary, obtaining a 
medical opinion.  The VCAA has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002), and 
the implementing regulations are found at 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As the Court noted, 
since this change in law occurred during the pendency of 
this appeal, the appellant is entitled to have the VCAA 
considered when deciding her case because it provides 
procedural safeguards and protections to her that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  And this is why the Court granted the VA 
General Counsel's unopposed motion in June 2001 and returned 
the case to the Board for another decision taking into 
account this new law.

The Board, however, since has given the appellant all of the 
preliminary notice, opportunity to be heard, and assistance 
required by the VCAA before deciding her case.  As mentioned 
earlier, upon receiving the case back from the Court, 
the Board sent the widow-appellant a letter in September 
2002 specifically apprising her of the VCAA and its legal 
implications as it affects her particular appeal.  This 
included notifying her that she needed to submit probative 
evidence tending to show that her late husband timely 
appealed the RO's April 17, 1995, decision that denied his 
claim for service connection for asbestosis.  The Board 
also indicated that it would assist her by obtaining any 
other relevant evidence that she cited as supportive of her 
claim.  But she did not identify and/or submit any 
additional evidence in response to the Board's letter.  Her 
October 2002 statement, instead, merely reiterated her prior 
allegations and arguments.  So the requirements of the VCAA 
have been satisfied to the extent possible because she has 
been duly apprised of the type of evidence needed to 
substantiate her allegations, and thereby complete her 
application for benefits, and since there is no additional 
medical or other evidence-not already of record, which needs 
to be obtained.  A medical opinion, incidentally, is not 
necessary in this instance because the dispositive issue is 
whether the deceased veteran timely appealed an earlier 
decision denying his claim for asbestosis, and that 
determination does not require any esoteric medical training 
and/or expertise.  This is purely a factual determination.  
Consequently, no further notice or development is required 
by the VCAA.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
And this being the case, the Board may proceed to issue a 
decision in this appeal without fear of prejudicing 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).


II.  Governing Laws and Regulations and Legal Analysis

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of his 
discharge or release from service-provided that he filed an 
application within one year after his date of discharge or 
release.  Here, the veteran did not file an application for 
VA compensation benefits within one year after his service 
in the military during World War II ended.  Consequently, 
the effective date of any later grant of VA compensation 
benefits will be the date of receipt of his claim, or the 
date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (2002).

The Board notes additionally, however, that when, as here, 
there since has been a decision by the RO denying the 
benefit at issue, and the veteran did not timely appeal that 
decision, then it is "final and binding" based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2002).  So any subsequent claim 
based upon the same factual basis may not be considered as 
grounds for assigning an earlier effective date retroactive 
to that point in time.  Id., see also 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002) (where new and material evidence, 
other than service department records, is received after a 
prior final disallowance, the effective date will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later); Melton v. West, 13 Vet. App. 442 
(2000).

This is especially important to note in this appeal because, 
although the veteran filed a claim for service connection 
for asbestosis on January 20, 1995, which is the date that 
the appellant now wants her accrued benefits to be 
retroactively effective from, this is not legally 
permissible because the veteran did not timely appeal 
the RO's April 17, 1995 decision that denied his claim for 
service connection for asbestosis.  And that was despite 
being appropriately apprised of his procedural and appellate 
rights in an April 27, 1995 letter.  See Wright v. Gober, 10 
Vet. App. 343 (1997); Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for a VA decision to become final and binding, it is 
required that the claimant receive written notification of 
the decision); see also 38 U.S.C.A. § 5104(a) (West 1991); 
38 C.F.R. §§ 3.103(b), 19.25 (2002) (the written 
notification must explain the reasons for the decision and 
apprise the claimant of his procedural and appellate 
rights).

The appellant argues that the veteran simply was too sick 
during 1995 to have timely appealed that decision because he 
was on life support, totally incoherent, and incapable of 
doing anything for himself, and that she never received the 
RO's letter notifying him of the decision denying his claim, 
and apprising him of his procedural and appellate rights to 
contest the decision, because she was so busy, herself, 
taking care of him.  She says he was hospitalized at the VA 
Medical Center (VAMC) in Durham, North Carolina, during most 
of the time in question, and that she basically lived in a 
motel room in that city for about 31/2 months continuously 
while he received treatment-which, in turn, prevented her 
from even traveling back and forth to their home in 
Princeton, West Virginia, until after his condition 
sufficiently had stabilized.  She also says that their 
daughter who she left in charge of taking in their mail at 
home was under an immense amount of pressure at the time, 
too, due to her pregnancy and full-time job, but that even 
she does not remember receiving the RO's letter, suggesting 
either that it was not sent, stolen, or somehow lost in the 
mail.  So the appellant believes these are mitigating 
circumstances allowing her claim to be granted.

As further support for her allegations, the appellant 
submitted medical records concerning the veteran's treatment 
during May 1995 at the VAMC in Durham indicating that he 
indeed was not competent at the time to handle his VA 
affairs due to the severity of his illness.  But 
unfortunately, this was not known to the RO since neither 
the appellant nor anyone else acting on the veteran's behalf 
had instituted any formal proceedings with VA or any other 
agency to officially transfer the power of managing his 
affairs or making decisions concerning him to anyone else, 
including to the appellant.  And she acknowledged during her 
August 2000 hearing that this did not occur until sometime 
during the beginning of 1997, which was after expiration of 
the one-year appeal period for contesting the RO's 
April 1995 decision.  See the transcript of the hearing at 
pages 9-10.

More importantly, though, other evidence of record indicates 
that she signed and submitted a statement on the veteran's 
behalf on June 1, 1995, well within the appeal period, 
concerning other claims for a "throat condition" (actually, 
residuals of a tonsillectomy with an abscess) and for a 
bilateral hearing loss, which the RO later denied in 
September 1995.  So since she signed that statement, 
herself, on his behalf, despite his serious illness and her 
extenuating circumstances at the time, then it in turn 
stands to reason that she could just as well have submitted 
some form of communication to the RO indicating his 
disagreement with the decision concerning his claim for 
asbestosis.  But she clearly did not.  And while the Board 
truly sympathizes with her unfortunate situation at that 
time, there simply is no legal basis for granting an earlier 
effective date to then since all of her arguments for 
granting this benefit essentially are rooted in "equity," 
and do not address the applicable criteria of the governing 
law and regulation.  See Smith v. West, 13 Vet. App. 525, 
528-29 (2000).

Furthermore, to the extent the appellant is arguing that she 
never received notice of the RO's April 1995 decision, this 
argument also is without merit because the RO acted 
appropriately under the circumstances.  Since the veteran 
was still alive at the time, and the appellant had not 
instituted any formal proceedings to officially transfer the 
power of managing his affairs or making decisions concerning 
him to anyone else, including herself, the RO only was 
required to send the notice of the decision to the veteran's 
current address of record-which it did.  And there is a 
"presumption of regularity" to the proper mailing of all 
such governmental correspondence-meaning, by all accounts, 
the veteran is presumed to have received notice of that RO 
decision.  See Jones v. West, 12 Vet. App. 98 (1998); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  Moreover, there is no 
clear evidence to the contrary to rebut this presumption-
particularly since there is a copy of the letter on file.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  And it 
was the appellant's responsibility, given the veteran's 
illness during the time in question, to notify the RO of 
this and any changes of address that needed to be made.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  But 
she did not.  Only when a claimant does not receive proper 
notification of a decision denying a claim does the one-year 
limit for timely appealing the decision not begin to accrue.  
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck 
v. Brown, 6 Vet. App. 518 (1994).  Consequently, because 
there is no indication that the veteran and appellant did 
not receive the required notice in April 1995, 
the RO's April 1995 decision is final and binding and 
cannot, in turn, service as a basis for assigning an 
effective date retroactive to that point in time.

It was not until August 22, 1997, that the veteran filed a 
petition to reopen his claim for service connection for 
asbestosis.  But he died a few months later, in November 
1997, before the RO could issue a decision concerning his 
claim.  However, the RO since has granted service connection 
for the asbestosis in February 1998-as an accrued benefit to 
the appellant as his surviving spouse.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  The RO assigned a 100 percent 
rating effective from August 22, 1997, the date of receipt 
of the petition to reopen the claim.  And, under the 
circumstances of this case, that is the correct effective 
date.  See 38 C.F.R. § 3.400(r) (when a claim is denied and 
not appealed, the effective date for an award subsequently 
made is the date of receipt of the reopened claim or date 
entitlement arose, whichever is later).



ORDER

The claim for an effective date earlier than August 22, 
1997, for accrued benefits for asbestosis, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

